Case 18-31754-5-mcr              Doc 149 Filed 01/22/19 Entered 01/22/19 11:17:26                           Desc
                                    Main Document    Page 1 of 4




                                                                       Hearing Date: January 23, 2019
UNITED STATES BANKRUPTCY COURT                                         Hearing Time: 11 :00 a.m.
NORTHERN DISTRICT OF NEW YORK                                          Hearing Location: Syracuse, NY
    In re

                                                                             Case No.: 18-31754
            CENTERSTONE LINEN SERVICES, LLC                                  Main Case
               d/b/a Clarus Linen Systems, et al) 1                          Chapter 11 Cases
                                                                             Jointly Administered
                                                        Debtor.




            OBJECTION BY ACN COMPANIES, LLC TO MOTION OF THE DEBTORS
                        FOR ENTRY OF INTERIM AND FINAL ORDERS:
                              (I) AUTHORIZING THE DEBTORS TO
              (A) OBTAIN POST-PETITION FINANCING ON A SUPER-PRIORITY,
                 SENIOR SECURED BASIS AND (B) USE CASH COLLATERAL;
                  (II) GRANTING (A) LIENS AND SUPER-PRIORITY CLAIMS
                               AND (B) ADEQUATE PROTECTION;
                          (III) MODIFYING THE AUTOMATIC STAY;
                         (IV) SCHEDULING A FINAL HEARING; AND
                                (V) GRANTING RELATED RELIEF


                   ACN COMPANIES, LLC, by and tlu·ough its attorneys, Bousquet Holstein

PLLC, for its Objection to the Motion of the Debtors for Entry of Interim and Final Orders; (I)

Authorizing the Debtors to (A) Obtain Post-Petition Financing on a Super-Priority, Senior

Secured Basis and (B) Use Cash Collateral; (II) Granting (A) Liens and Super-Priority

Claims and (B) Adequate Protection; (III) Modifying the Automatic Stay; (IV) Scheduling a

Final Hearing; and (V) Granting Related Relief (Main Index, Document No. 11 filed


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number are: Centerstone Linen Services, LLC d/b/a Clams Linen Systems (5594) ("Centerstone"); Atlas Health
Care Linen Services Co., LLC d/b/a Clams Linen Systems (2681) ("Atlas"); Alliance Laundry & Textile Service,
LLC d/b/a Clams Linen Systems (8284) (Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
Clams Linen Systems (4065) ("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Clams Linen Systems (0892)
("Winchester").
Case 18-31754-5-mcr         Doc 149 Filed 01/22/19 Entered 01/22/19 11:17:26                Desc
                               Main Document    Page 2 of 4


December 19, 2018, the "Motion"), respectfully represents:

              1.      This is an Objection by ACN Companies, LLC ("ACN" or "Landlord") to

the above-referenced Motion for a Final Order to the extent it seeks approval and allowance of

comprehensive secured and super-priority status to suppo1i Debtor in possession financing ("DIP

Financing") and pre-petition claims ahead of certain claims of ACN. There are several grounds

for this objection.

              2.      First, as set fotih in ACN's Motion to Compel Centerstone Linen Services,

LLC to Pe1form Post-Petition Obligations to the Landlord pursuant to Section 365(d)(3) (Main

Index, Document No. 85 filed on January 4, 2019) (the "Motion to Compel"), the Debtors have a

statutory priority for payment and performance of the obligations to ACN under Section

365(d)(3) of the Bankruptcy Code.

              3.      At the time this Objection was prepared, the Budget that is proposed to be

attached to the final order has not been filed. However, neither Interim Budget provided by the

Debtors so far itemized the uses of DIP Financing on a plant-by-plant basis or even a Debtor-by-

Debtor basis, so that there is no way to assure that Debtor and the lenders represented by HSBC

Bank ("Lenders") have budgeted payments to fulfill Centerstone's obligations to ACN, as

landlord. (Main Index, Document No. 33-1 at p 130, the "First Interim Order"; and Main Index,

Document No. 125, Second Interim Order On Debtors' Postpetition Financing, Exhibit A).

              4.      As set forth in the Motion to Compel, the main concern of ACN is that

because of the manner in which water is billed in ce1iain cities such as Syracuse and Troy, the

Landlord bears the ultimate responsibility for water bills as well as real prope1iy taxes. Water

and linens are the main consumables in an industrial laundry. In the City of Syracuse, as set in

the Motion to Compel, the Landlord faces the prospect of having to pay thousands of dollars for




                                               -2-
    Case 18-31754-5-mcr           Doc 149 Filed 01/22/19 Entered 01/22/19 11:17:26                             Desc
                                     Main Document    Page 3 of 4


water consumed by the Debtor, even though the Debtor is statutorily obligated to perform this

obligation to the Landlord under Section 365(d)(3) of the Bankruptcy Code.

               5.          Therefore, there exists a substantial possibility that if the Final Order is

approved in these Chapter 11 cases without adequate provisions for Landlord, the Lenders will

be given secured and super-priority claims which will prime the Landlord's rights under Section

365(d)(3), and the Lenders will maximize their recoveries at the expense of Landlord who will

be left "holding the bag" at the end of the liquidation process. 2 This is especially egregious

when considering that Lenders have allowed certain linen vendors to receive payment of

prepetition obligations (Main Index, Document No. 147, entered January 18, 2019, Final Order

Authorizing Payment of Certain Critical Vendor Claims), while not having yet consented to

payment and performance of statutorily mandated obligations to Landlord.

               6.          Under all of these circumstances, ACN requests the Comito deny

approval of the Final Order until the Debtor and Lenders produce a budget and/or language in the

Final Order including, without limitation, adequate protection payments and provisions that

provide adequate assurances that Debtors' obligations to ACN are paid and/or performed

irrespective of the secured and/or super-priority positions of the Lenders.

               7.          ACN reserves the right to amend, modify or supplement this Objection at

any time.




2
  This problem is exacerbated by absolute lack of any valuation evidence whatsoever to demonstrate that the
Lenders' prepetition claims were supported by adequate collateral to establish the nature and extent of the Lenders
security interests under Section 506(a). .Interestingly, neither the Lenders nor the Debtors have filed any evidence
whatsoever establishing a prim a facie case for prepetition perfection of their security interests. However, there is a
period of time allowed after entry of the final order for the Creditors Committee and creditors to challenge
perfection so that these issues are preserved.


                                                        -3-
 Case 18-31754-5-mcr         Doc 149 Filed 01/22/19 Entered 01/22/19 11:17:26             Desc
                                Main Document    Page 4 of 4




         WHEREFORE, ACN requests an order denying approval of the Final Order:

                      (a)     unless and until the Debtors and Lenders produce an adequate

budget and/or language in the Final Order that directs adequate protection payments as requested

in the Motion to Compel and provisions in the Final Order that provides adequate assurances that

Debtors' obligations to ACN are paid and/or performed itTespective of the secured and/or super-

priority positions of the Lenders; and

                       (b)    granting to ACN such other and fmiher relief as the Court deems

just and equitable.

Dated January 22, 2019                   BOUSQUET HOLSTEIN PLLC



                                         By:    Isl Robe1i K. Weiler
                                                Robert K. Weiler, Esq.
                                         OFFICE AND POST OFFICE ADDRESS
                                         110 West Fayette Street, Ste. 900
                                         Syracuse, NY 13202
                                         Telephone: (315) 422-1500
                                         Fax: (315) 423-2870
                                         rweiler@bhlawpllc.com

                                         Attorneys for ACN Companies, LLC

3618162_3.doc




                                                  -4-
